United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-1985
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                            Dario Caballero-Arredondo

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                     for the District of Nebraska - Lincoln
                                 ____________

                          Submitted: February 29, 2016
                             Filed: March 8, 2016
                                 [Unpublished]
                                ____________

Before RILEY, Chief Judge, MELLOY and GRUENDER, Circuit Judges.
                              ____________

PER CURIAM.

       Dario Caballero-Arredondo participated in a criminal enterprise that
transported large quantities of methamphetamine and cash proceeds between Phoenix,
Arizona, and Lincoln, Nebraska. On January 7, 2015, he pled guilty to conspiring to
distribute methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and 846 (count
one) and conspiring to launder money in violation of 18 U.S.C. § 1956(a)(1)(B)(i)
and (h) (count two). The district court1 denied Caballero-Arredondo’s request for
sentencing relief under 18 U.S.C. § 3553(f) (safety valve relief) and sentenced him
to concurrent sentences of 168 months imprisonment for each count. On appeal,
Caballero-Arredondo asserts the district court erred in (1) accepting his plea on count
two despite an insufficient factual basis, see Fed. R. Crim. P. 11(b)(3) (“Before
entering judgment on a guilty plea, the court must determine that there is a factual
basis for the plea.”), and (2) denying his request for safety valve relief. We affirm.

       First, we conclude the district court did not plainly err in finding a sufficient
factual basis for Caballero-Arredondo’s guilty plea to conspiring to launder money.
See United States v. Frook, 616 F.3d 773, 775 (8th Cir. 2010) (explaining that when,
as here, “the defendant does not object” to an alleged Rule 11(b)(3) error, we review
“under the narrow plain error standard”). “A guilty plea is supported by an adequate
factual basis when the record contains ‘sufficient evidence at the time of the plea
upon which a court may reasonably determine that the defendant likely committed the
offense.’” United States v. Cheney, 571 F.3d 764, 769 (8th Cir. 2009) (quoting
United States v. Gamble, 327 F.3d 662, 664 (8th Cir. 2003)).

       A conviction for conspiring to launder money in violation of § 1956(a)(1)(B)(i)
and (h) as charged in count two required proof Caballero-Arredondo “knew of and
intentionally joined a conspiracy to conduct financial transactions involving drug
proceeds intending . . . to conceal the nature, location, source, ownership, or control
of the proceeds.” United States v. Elder, 682 F.3d 1065, 1071 (8th Cir. 2012). The
record in this case as a whole, and the facts presented at the plea hearing in particular,
provided a sufficient basis for the district court reasonably to determine Caballero-
Arredondo likely conspired with others to launder the illegal proceeds of their drug
conspiracy. Caballero-Arredondo admitted to his participation in an “elaborate”


      1
      The Honorable John M. Gerrard, United States District Judge for the District
of Nebraska.

                                           -2-
scheme involving hauling drug proceeds from Lincoln to Phoenix hidden in different
vehicles. See United States v. Bowie, 618 F.3d 802, 810 (8th Cir. 2010) (concluding
a plea-hearing transcript “revealed the district court had sufficient information to
reasonably determine [the defendant] likely committed the offense”).

      Next, we conclude the district court did not clearly err in finding Caballero-
Arredondo failed to demonstrate he “truthfully provided to the Government all
information and evidence the defendant ha[d] concerning” his criminal conspiracies
as required for sentencing relief under § 3553(f)(5).2 See United States v.
Alvarado-Rivera, 412 F.3d 942, 947 (8th Cir. 2005) (en banc) (standard of review and
burden of proof). Testimony suggesting Caballero-Arredondo’s proffers were
inconsistent and uncandid, along with the other evidence adduced at sentencing,
supports the district court’s findings that (1) Caballero-Arredondo’s evidence was not
complete or credible, and (2) he “was more heavily involved in the conspiracy than”
he admitted. See id. (“Affirmance is required if the record supports the court’s
findings.”).

      Accordingly, we affirm.
                     ______________________________




      2
          This was the only statutory requirement at issue in this case.

                                           -3-